Citation Nr: 1131265	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-09 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral tinea pedis.

2.  Entitlement to an initial rating in excess of 10 percent for a chronic strain of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for a chronic strain of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral tinea pedis, chronic strain of the left and right knees, and a low back strain, effective October 29, 2005.   

The issue of entitlement to an initial rating in excess of 10 percent for a left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Bilateral tinea pedis is manifested by infection between the toes, affecting approximately two percent of the total body surface with no exposed areas and treatment limited to topical antifungal cream or powder.

2.  Chronic strain of the right knee is manifested by flexion to 140 degrees and extension to zero degrees with objective evidence of pain following repetitive use and with x-ray evidence that does not demonstrate arthritis.

3.  Low back strain is manifested by forward flexion limited to 70 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees with some objective evidence of pain with motion.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a chronic strain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2010).

3.  The criteria for an initial rating in excess of 10 percent for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in June 2005 and January 2007 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 letter provided information concerning his claims for a higher rating.  January 2007 and May 2008 letters advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  Additionally, those letters advised him of how effective dates are assigned and the type of evidence that impacts that determination.  The case was last adjudicated in November 2009.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service VA treatment records, fee-basis and VA examination reports, and lay statements.

In this case the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Tinea Pedis

The Veteran's tinea pedis disability is rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, which is rated as dermatitis under Diagnostic Code 7806.

7813
Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

7806
Dermatitis or eczema.
Rating
 
More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

In a VA fee-basis examination report dated in July 2005, the Veteran described itching, crusting, shedding lesions on both feet that occur five to six times per year and lasting for one or two weeks and that he treats with topical antifungal cream.  On examination there were mildly flaky, scaly, hypopigmented skin lesions in the intertriginous spaces of the toes, affecting approximately two percent of the total body surface with no exposed areas; there was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.

In a VA general medical examination report dated in June 2007, he described tinea pedis between his toes and stated that sometimes he loses a toenail.  Reported objective findings included mild tinea infection between his toes, as well as severe fungal infection of both great and small toenails with deformities of the toenails.

VA treatment records dated from June 2007 to March 2009 did not contain complaints or findings related to tinea pedis.

In a VA skin diseases examination report dated in August 2009, he stated that he uses a topical foot powder daily and denied any past skin scraping to confirm the diagnosis of tinea pedis.  On physical examination, no active tinea skin infection to either foot was present.  There was mild mycotic toe nails present to all toes of each foot.

After reviewing the evidence of record, the Board finds that bilateral tinea pedis is manifested by infection between the toes, affecting approximately two percent of the total body surface with no exposed areas with treatment limited to topical antifungal cream or powder.  Therefore, a compensable rating is not warranted at any time during the course of the claim because the evidence does not show that tinea pedis affects at least five percent of the entire body or of exposed areas, or that he required intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period, the criteria required for a compensable, 10 percent, rating.  Therefore the claim for an initial compensable rating for bilateral tinea pedis is denied.  

Right Knee Strain

The Veteran's right knee strain is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2010).  The Board notes that the RO rated the disability by analogy.  In this regard, where a disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20.


5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).
5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).


38 C.F.R. § 4.71, PLATE 2 (2010).

In a VA fee-basis examination report dated in July 2005, the Veteran stated that he has intermittent right knee pain whenever he is active.  Objective examination findings included a slight left antalgic gait; no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, or instability; and no evidence of recurrent subluxation, locking pain, or crepitus.  Right knee range of motion findings included flexion to 140 degrees and extension to neutral position (zero degrees) with no pain on motion.  Range of motion of the right knee was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  An x-ray study of the right knee reported overall bone mineralization was satisfactory; no fracture of dislocation noted; no osteoarthritis noted; no opaque foreign body identified.  The impression was negative right knee examination.

In a VA general medical examination report dated in June 2007, the Veteran stated that the right knee gets numb at times on the outside of the knee.  He reported missing one week of work as a diesel mechanic due his right knee and low back disability in the past year.  Other subjective complaints included weakness, stiffness, and fatigability and lack of endurance.  On examination, he had a normal gait and there was no right knee swelling, tenderness, or deformity.  There was crepitus, but no laxity.  Right knee range of motion included extension to zero degrees actively, passively, and after fatiguing, all with no pain; and active flexion to 140 degrees with no pain.  X-ray study of the knee was reported as normal.

In VA mental health treatment notes the Veteran described problems that he was having at work as a diesel mechanic due to a mental disorder, and also complained of knee pain.  In a July 2007 primary care note, his complaints included left knee pain; examination findings included full range of motion of all extremities.  In a May 2008 mental health note he reported that his employer gave him a lift to raise the engines so that he could work in a standing position rather than kneeling or lying on the concrete.  In a January 2009 mental health note, the psychiatrist observed that the Veteran walked with obvious bilateral knee pain.

In a VA joints examination report dated in August 2009, the Veteran described right knee pain, stiffness, and weakness and stated that he was unable to walk more than a few yards.  Objective right knee examination findings included no crepitation, grinding, instability, ankylosis, warmth, redness, or effusion.  Range of motion of the right knee was reported as flexion to 140 degrees and extension to zero degrees with no objective evidence of pain with active motion.  Following repetitive motion, there was objective evidence of pain, but no additional limitations.  A June 2007 
x-ray report of the bilateral knees was included in the examination report and indicated that the osseous structures appeared intact and in satisfactory position.  The examiner summarized that there was no radiographic evidence of bilateral knee joint pathology; no clinical evidence of functional impairments, and the diagnosis was chronic, uncomplicated left knee pain.

The Board has carefully considered the evidence of record, but finds that entitlement to a rating in excess of 10 percent for a right knee strain is not warranted.  The Veteran's right knee strain is manifested by flexion to 140 degrees and extension to zero degrees with objective evidence of pain following repetitive use but with x-ray evidence that does not demonstrate right knee arthritis.  Consequently, his range of motion exceeded the requirements for even a noncompensable rating under Diagnostic Codes 5260 and 5261.  Thus, the 10 percent rating adequately addresses his complaints of pain on repetitive motion.  

The Board has considered whether any alternate diagnostic codes afford a higher rating here.  However, the Board finds that no diagnostic code would allow for a rating in excess of that already assigned for a right knee disability.  In this regard, the Veteran is not shown to have subluxation or lateral instability, dislocation of semilunar cartilage, or malunion or nonunion of the tibia or fibula.  Therefore, Diagnostic Codes 5257, 5258 and 5262 are not for application and a rating in excess of 10 percent for a right knee strain is denied.  See 38 C.F.R. § 4.71a.

Low Back Strain

The Veteran's low back strain is assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Lumbosacral strain is rated using the General Rating Formula for Diseases and Injuries of the Spine.

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40


Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Code 5237.



38 C.F.R. § 4.71a, PLATE V (2010).

In a VA fee-basis examination report dated in July 2005, the Veteran described constant pain in his lower back that radiated down to the upper thighs.  He denied any prescribed bed rest or missing work due to his back disability, but indicated that he wears a back support when performing any lifting.  Reported examination findings included normal posture without loss of lumbar lordosis, no kyphosis or scoliosis, slight left antalgic gait, painful motion and tenderness to palpation of the lumbar midline and paraspinal region without muscle spasm.  

Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees with pain at 70, extension to 20 degrees with pain at 20, right and left lateral flexion to 30 degrees with pain at 25, and right and left rotation to 30 degrees with pain at 25.  Range of motion of the thoracolumbar spine was limited by pain, fatigue, and lack of endurance without weakness or incoordination following repetitive use and with pain having the major functional impact.  There was no evidence of intervertebral disc syndrome.  Lumbar spine x-ray study findings were reported as question unfused epiphysis or small chip fracture, superior anterior aspect, L5, correlate with history; and the remainder of the visualized soft tissues and bony structures were radiographically within normal limits.  The diagnosis was lumbar strain, and the examining physician summarized that there was decreased range of motion of the thoracolumbar spine due to pain without radiculopathy or muscle spasm.  

In a VA general medical examination report dated in June 2007, the Veteran stated that he missed one week from work as a diesel mechanic due to his back and knee within the past year.  He described stiffness and weakness in his back and a constant sharp or dull aching pain.  Examination findings included normal posture and gait, tenderness from T10 to S1 with no muscle spasm.  Range of motion findings rounded to the nearest five degrees included forward flexion to 90 degrees without pain, extension to 30 degrees with pain, right and left lateral flexion to 35 degrees with pain, and right and left rotation to 40 degrees with pain.  Following repetitive use, there was no decrease in range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance.  An x-ray study of the lumbosacral spine was reported as normal.  The diagnosis was low back strain with radiographs negative. 

VA treatment records dated from June 2007 to March 2009 reflected many complaints about the effects of attention deficit disorder on the Veteran's employment as a diesel mechanic, as well of complaints regarding knee pain and low back pain.  In February 2008 he reported increasing low back pain that radiated down both legs and that he missed four days of work due to the pain.  Objective findings included lumbar flexion within normal limits, but noted that the Veteran did experience pain; no marked scoliosis or deformation; and lumbar palpation elicited pain to both legs.  A lumbar MRI was scheduled.  In a mental health note dated in May 2008, the psychiatrist observed that the Veteran walked with observable back pain.  A May 2008 primary care note listed the findings of the March 2008 lumbar spine MRI study, showing minimal bilateral facet degenerative change at the L5/S1 level with no disc abnormality; the rest of the study was reported as unremarkable or no significant degenerative changes.  On physical examination, thoracolumbar flexion was unrestricted.

In a January 2009 VA mental health note, he reported that he lost his job after he "threw out" his back and was on the couch for three days, but was attending college full-time in preparation to study engineering.  

In a VA spine examination report dated in August 2009, he described weekly to monthly low back pain lasting three to seven days that radiated down his buttocks and thighs.  He denied flare-ups, stating that the problem was constant.  On physical examination, posture and gait were normal; and there was no abnormal kyphosis, scoliosis, reverse lordosis, ankylosis, or spasm.  Detailed motor, sensory, and reflex examination findings were reported as 5/5, 2/2, and 2+, respectively, reflecting normal findings in each examination area.  Thoracolumbar range of motion included flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, all without objective evidence of pain on active range of motion.  Following repetitive motion, there was no objective evidence of pain or additional limitations.  The diagnosis was no radiographic evidence of lumbar spine compression or other pathology; no neurologic deficits on examination; no clinical evidence of functional impairments; chronic, uncomplicated back strain.    

The Board has carefully considered the evidence of record, but finds that entitlement to a rating in excess of 10 percent for a low back strain is not warranted.  The Veteran's low back strain is manifested by pain but with forward flexion of 70 degrees at worst even considering pain, and a combined range of motion of the thoracolumbar spine greater than 120 degrees, as shown on fee-basis examination in July 2005.  Improved range of motion was demonstrated on subsequent VA examinations with some objective evidence of pain with motion.  These findings are consistent with the criteria for the assigned 10 percent rating.  A higher disability rating is not warranted because at no time does the evidence show that forward flexion of the thoracolumbar spine was 60 degrees or less; that the combined range of motion of the thoracolumbar spine was 120 degrees or less; or that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was present.  Moreover, neurological evaluation was normal; thus, a separate rating for neurological disability is not warranted.  Finally, intervertebral disc disease has not been diagnosed; therefore, the provisions of Diagnostic Code 5243 pertaining to incapacitating episodes are not applicable. 

For the reasons set forth above, the claim for an initial rating in excess of 10 percent for a low back strain is denied.

Other Considerations

The Board has considered whether the Veteran's bilateral tinea pedis, right knee strain, and low back strain present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to bilateral tinea pedis, right knee strain, and low back strain, and provide for higher ratings for additional or more severe symptomatology for each disability than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings for bilateral tinea pedis, right knee strain, and low back strain, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral tinea pedis is denied.

Entitlement to an initial rating in excess of 10 percent for a chronic strain of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for a low back strain is denied.


REMAND

A VA MRI data sheet dated in August 2007 indicates that an MRI study of the left knee was performed; however, the actual report is not associated with the claims file.  In his August 2007 notice of disagreement, the Veteran stated that a left knee MRI study showed "major ligaments have been torn," but that MRI report had never been reviewed.  As the MRI study mentioned in VA treatment records and by the Veteran may be pertinent to his claim for a higher initial rating for a left knee strain, the claim must be remanded for the AMC/RO to obtain that record, as well as ongoing VA treatment records dated since March 2009 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thereafter, the Veteran should be afforded an additional VA joints examination to evaluate the current nature of his left knee strain.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a left knee strain.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  In addition, an August 2007 left knee MRI report from the Salem VA Medical Center as well as relevant ongoing treatment records dating since March 2009 should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA joints examination to assess the current nature of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left knee (specifying at what degree in motion pain begins) and the severity of instability objectively shown.  

The examiner should also describe any functional loss pertaining to the Veteran's service-connected left knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to an initial rating in excess of 10 percent for a left knee strain) should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


